Filed 9/2/22 Shea v. Haacke CA4/2

                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
     publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                               publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 ROBIN SHEA, as Successor Trustee,
 etc.,
                                                                          E077051
           Plaintiff and Respondent,
                                                                          (Super.Ct.No. MCP1700472)
 v.
                                                                          OPINION
 RODNEY G. HAACKE,

           Defendant and Appellant;

 DESRIE PFISTER,

           Defendant and Respondent.


         APPEAL from the Superior Court of Riverside County. Mark Ashton Cope,

Judge. Affirmed.

         The Law Office of Evan D. Williams and Evan D. Williams for Defendant and

Appellant.

         Carmel & Naccasha and Victor J. Herrera for Plaintiff and Respondent.




                                                              1
       No appearance for Defendant and Respondent.
       Robin J. Shea (Trustee), Successor Trustee of The Haacke Family Trust (the

Trust), filed a second accounting and report (the accounting) in the probate court.

Rodney Haacke (Beneficiary), a beneficiary of the Trust, objected to the accounting.

The probate court overruled Beneficiary’s objection and approved the accounting.

Beneficiary contends the probate court erred by depriving him of discovery and an

evidentiary hearing prior to ruling on the objection. We affirm the order.

                    FACTUAL AND PROCEDURAL HISTORY

       In the accounting, Trustee requested to pay “Trustee’s attorney, Swan Carpenter

Wallis & McKenzie . . . for services rendered in connection with the administration of

the . . . Trust of $19,468.20. Said sum includes past services rendered, costs and

expenses in the prosecution and defense of [Trustee].” Trustee requested $7,537.50 for

her own services as trustee. The accounting was filed on October 5, 2020.

       In Beneficiary’s objection, filed on December 7, 2020, he asserted that Trustee

was wasting the Trust’s assets on attorneys’ fees. Beneficiary asserted that Trustee and

her attorneys were working “in concert to cover up [Beneficiary’s sister’s] conversion”

of the Trust’s assets. Beneficiary asserted “their intention [was] to harm and deprive

[Beneficiary] of his lawful and equal bequest.” Further, Beneficiary faulted Trustee and

her attorneys for defending against Beneficiary’s wife’s wage and hour lawsuit related

to her role as caretaker for Beneficiary’s mother.1 Beneficiary requested the probate


       1This court recently filed an opinion in Beneficiary’s wife’s wage and hour
case. (Haacke v. Shea (June 24, 2022, E076015) [nonpub. opn.].)

                                            2
court deny Trustee’s request to compensate her attorneys and herself. Beneficiary

asserted he “has a right to raise his objections with the court and have a court trial as to

whether the account is proper.”    Beneficiary requested the probate court “[s]et a Trial

date, at least six (6) months from [the] 12/11/2020 hearing.”

       On December 11, 2020, the probate court held a hearing on the accounting and

the objection, but Beneficiary failed to appear because he “couldn’t get off work.”

Because Beneficiary was not present, the probate court continued the hearing to January

7, 2021, and set an OSC “re: why [the] Objection should not be stricken.” On January

7, 2021, Beneficiary, who was self-represented, requested a continuance because he had

hired a lawyer who would “be taking over the case.” The court continued the hearing to

March 9, 2021.

       On March 8, 2021, Beneficiary filed a declaration in support of his objection and

in response to the order to show cause. Beneficiary declared that Trustee’s requested

attorneys’ fees were “improper expenditures” because Trustee should have paid

Beneficiary’s wife’s wage and hour claim, rather than defend against it.

       Neither Beneficiary nor his counsel appeared at the March 9, 2021, hearing.

Beneficiary’s counsel was not present “[d]ue to a miscommunication between

Beneficiary and [Beneficiary’s counsel]” that caused Beneficiary’s counsel to “believe[]

that the hearing would be on March 11th.” At the March 9 hearing, the probate court

noted that Beneficiary, as the objector, bore the burden of proof. The court said it had

not read Beneficiary’s declaration, filed the day before the hearing, because any filings

were supposed to occur “at least 10 days before the hearing,” and the declaration was


                                             3
filed “way too late.” The court “overrule[d] the objection as to the accounting petition”

and approved the accounting. Beneficiary is appealing from the March 9, 2021, order.

                                      DISCUSSION

       A.     DISCOVERY

       Beneficiary contends the probate court erred by denying Beneficiary “the right to

conduct discovery to show the veracity of his claims.” “ ‘[T]here is no question but that

the discovery procedures found in the Code of Civil Procedure are available for use in

probate proceedings[,]’ . . . ‘e.g., depositions, interrogatories, requests for admissions,

etc.’ [Citation.] [¶] A beneficiary who objects to a trustee’s accounting is entitled to

conduct discovery.” (Mota v. Superior Court (2007) 156 Cal.App.4th 351, 355 (Mota);

see also Prob. Code, § 1000, subd. (a).)

       Beneficiary fails to indicate in what respect the probate court prevented him from

conducting discovery. For example, Beneficiary does not mention an order staying

discovery in the case, nor does he assert that he requested, and was denied, a

continuance to conduct discovery. In our review of the record, we have not seen an

order restraining Beneficiary from conducting discovery. Accordingly, we are not

persuaded that Beneficiary was denied an opportunity to conduct discovery.

       Beneficiary asserts his “objections were specific enough to allow the trial court

to craft a well tailor [sic] discovery order.” Beneficiary contends, “[P]arties may not

simply propound discovery whenever they believe it is necessary. Because part of the

trial courts [sic] duty in these cases is to prevent waste, additional proceedings such as

discovery and evidentiary hearings much [sic] be allowed by the Court. This is why


                                              4
both Forthmann [v. Boyer (2002) 97 Cal.App.4th 977, 987 (Forthmann)] and Mota . . .

acknowledge that discovery must be granted by the trial court.” Contrary to

Beneficiary’s assertions, neither Forthmann nor Mota support his argument.

       The Probate Code provides: “[T]he rules of practice applicable to civil actions,

including discovery proceedings . . . under . . . the Code of Civil Procedure, apply to,

and constitute the rules of practice . . . under [the Probate Code].” (Prob. Code, § 1000,

subd. (a).) Thus, the “the normal rules of discovery for civil actions apply in probate

proceedings.” (Forthmann, supra, 97 Cal.App.4th at p. 987.)

       In Forthmann, Boyer wanted to conduct discovery to aid him in deciding

whether to object to an accounting. (Forthmann, supra, 97 Cal.App.4th at p. 987.) The

appellate court wrote, “And just as the probate court could not determine whether any

discovery might be relevant in the absence of an objection or response of some kind, so,

too, we, as an appellate court, have no basis upon which to determine that the probate

court abused its discretion by denying Boyer’s request for a continuance to conduct

‘pre-objection’ discovery.” (Id. at p. 988.)

       The instant case is distinguishable from Forthmann because Beneficiary filed an

objection. Therefore, Beneficiary would not have been seeking “pre-objection”

discovery. Because Beneficiary had filed an objection, “the normal rules of discovery

for civil actions appl[ied]” (Forthmann, supra, 97 Cal.App.4th at p. 987), i.e.,

Beneficiary did not need a court order to conduct discovery. Accordingly, we are not

persuaded by Beneficiary’s reliance on Forthmann.




                                               5
       In Mota, the lower court concluded that “Mota’s failure to file a Probate Code

section 850 petition precluded her from propounding discovery on real party in interest

and co-beneficiary.” (Mota, supra, 156 Cal.App.4th at p. 353.) However, while Mota

had not filed a petition, she had “objected to the Distribution Petition.” (Id. at p. 354.)

The appellate court reasoned, “Unlike the beneficiary in Forthmann, Mota’s objections

created an issue of fact to be adjudicated by the court . . . . Accordingly, she was

entitled to conduct discovery relevant to that issue. . . . It does not follow, then, that

Mota—having objected to the Distribution Petition—could not conduct discovery

relevant to her objections.” (Id. at pp. 355-356.) Mota supports the conclusion that

Beneficiary could have propounded discovery upon filing his objection—he did not

need a court order authorizing discovery. Accordingly, Beneficiary’s reliance on Mota

is misplaced.

       B.       EVIDENTIARY HEARING

       Beneficiary contends the probate court erred by denying him an evidentiary

hearing on his objection.

       “When matters within the purview of the Probate Code are contested, ‘[t]he court

shall hear and determine any matter at issue and any response or objection presented,

consider evidence presented, and make appropriate orders.’ ([Prob. Code,] § 1046.)”

(Dunlap v. Mayer (2021) 63 Cal.App.5th 419, 425-426.) Affidavits, verified petitions,

and declarations may only be received as evidence in uncontested probate proceedings.

(Id. at p. 426; Estate of Bennett (2008) 163 Cal.App.4th 1303, 1309; Prob. Code,

§ 1022.)


                                              6
       The probate court held a hearing on Beneficiary’s objection on December 11,

2020, but Beneficiary failed to appear, so the probate court continued the hearing “out

of an abundance of consideration” due to Beneficiary’s absence. The probate court held

the continued hearing on Beneficiary’s objection on January 7, 2021, and, at that

hearing, granted Beneficiary’s request for a continuance. On March 9, 2021, the

probate court held the third hearing on Beneficiary’s objection, but Beneficiary and his

attorney failed to appear.

       In sum, the probate court held three hearings on Beneficiary’s objection, but

Beneficiary failed to attend the first and third hearings and required a continuance at the

second hearing. Had Beneficiary appeared ready to proceed on his objection at any of

the three hearings, then he could have presented evidence. (Prob. Code, § 1046.)

Accordingly, we are not persuaded that the probate court deprived Beneficiary of an

evidentiary hearing on his objection.

       C.     OVERRULING THE OBJECTION

       Beneficiary contends the probate court erred by overruling his objection. In

making its ruling, the probate court said, “[T]he burden of proof on this accounting

petition would be [Beneficiary’s], given the substance of his objections. The burden

would not be [Trustee’s] because of exactly what he’s complaining about. [¶] So the

Court’s going to overrule the objection as to the accounting petition.”

       As the objector, Beneficiary bore the burden of proof at the hearing on his

objection. (Evid. Code, § 500; Guardianship of K.S. (2009) 177 Cal.App.4th 1525,

1530.) Beneficiary failed to attend the hearings to present evidence. Beneficiary’s


                                             7
declaration was not admissible evidence on a contested issue. (Estate of Bennett, supra,

163 Cal.App.4th at p. 1309 [Probate Code “section 1022 authorizes the use of

declarations only in an ‘uncontested proceeding’ ”].) Due to the lack of evidence, the

probate court could reasonably overrule the objection. Thus, we conclude the probate

court did not err.

       Beneficiary asserts, “To the extent the probate court [overruled the objection] for

[a] lack of evidence, its ruling was premature. Again, no trial date had been set, no

discovery cutoff had been set, and no dispositive motion had been filed.”

       “When a petition, report, account, or other matter that requires a hearing is filed

with the court clerk, the clerk shall set the matter for hearing.” (Prob. Code, § 1041.)

“An interested person may appear and make a response or objection in writing at or

before the hearing.” (Prob. Code, § 1043, subd. (a).) “The court shall hear and

determine any matter at issue and any response or objection presented, consider

evidence presented, and make appropriate orders.” (Prob. Code, § 1046.) The Code of

Civil Procedure fills any procedural gaps in the Probate Code. (Prob. Code, § 1000,

subd. (a).)

       Beneficiary does not provide any citations to the Probate Code or the Code of

Civil Procedure indicating that a trial setting conference is required. In looking at the

minute orders for the December 11, 2020, hearing; the January 7, 2021, hearing; and the

March 9, 2021, hearing, they were all on calendar as hearings on the accounting.

       At the start of the January 7 hearing, the probate court said, “So this is on

calendar today for a hearing on [Trustee’s] accounting petition.” Beneficiary requested


                                             8
a continuance. When discussing the date for the continued hearing, Trustee’s attorney

said, “I’d obviously like this to get approved sooner rather than later, but we will defer

to the Court.” Notably, Trustee’s attorney’s comment did not indicate that the next

hearing would be about procedural matters, rather, he expected it to concern a ruling on

the merits of the accounting.

       The probate court said, “[Beneficiary], you know, your objection says, ‘Well, all

this money is being spent on attorneys,’ and you object to that, but I’m having trouble

working up any sympathy on that. This is—all those attorney fees are being expended

based on your and your wife’s filing of repeated lawsuits. [¶] March 9th, 8:30 in the

morning. We’ll talk to you then.” The probate court’s comment concerned the

substance of Beneficiary’s objection, thereby implying that the March 9 hearing would

involve a ruling on the merits of the objection and the accounting.

       At the beginning of the March 9 hearing, the probate court asked Trustee’s

attorney, “[W]hat’s the status?” Trustee’s attorney replied, “I believe that this matter is

ready and ripe for decision.” Counsel then repeated, “So I believe the matter is set for

approval this morning.” Trustee’s attorney’s comments reflect an understanding that

the hearing was set for a ruling on the merits of the accounting and the objection.

       Further, when Beneficiary’s attorney moved to set aside the March 9 ruling, she

declared that the ruling should be set aside due to her failure to attend the hearing; she

did not assert that a substantive ruling was unexpected on March 9. In Beneficiary’s

declaration in support of the motion to set aside, he too did not assert that a substantive




                                             9
ruling was unexpected on March 9. Rather, he declared that he “intended to participate

in the hearing on March 9, 2021.”

       In sum, Beneficiary has provided no legal authority indicating that a trial setting

conference is required, and the record indicates that the probate court, Trustee’s

attorney, Beneficiary’s attorney, and Beneficiary understood that the hearings were

meant to address the merits of the objection and the accounting. Accordingly, we are

not persuaded that the ruling on the objection was premature.

                                       DISPOSITION

       The order approving the second accounting is affirmed. Trustee is awarded her

costs on appeal. (Cal. Rules of Court, rule 8.278(a)(1).)

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                       MILLER
                                                                               Acting P. J.


We concur:


SLOUGH
                                  J.


FIELDS
                                  J.




                                            10